Per Curiam.
Respondent was admitted to practice by this Court in 1982. He maintains an office for the practice of law in the City of Gloversville, Fulton County.
By decision dated May 12, 2011, this Court suspended respon*1137dent from the practice of law for a period of two years, which suspension was conditionally stayed (Matter of Kolodziej, 84 AD3d 1584 [2011]). Respondent now moves for termination of the stayed suspension and provides a supporting affidavit indicating that the conditions of the stay have been fully complied with. Petitioner does not oppose the motion, which we now grant.
Lahtinen, J.P, McCarthy, Spain and Garry, JJ., concur. Ordered that respondent’s motion is granted, and the stayed suspension imposed by this Court’s decision dated May 12, 2011 is terminated, effective immediately.